DETAILED ACTION
                                         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        Response to Amendment
Claims 1-25 are currently pending.  


                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (US 2012/0129311 A1, hereinafter “Pal”) in view Kubo et al (USPN 6190975 B1, hereinafter “Kubo”).

In regards to claim 8, Pal discloses (Fig. 12) a semiconductor device comprising:
a gate stack (508) disposed on a substrate (504) having a first lattice constant (see, for example, Par [0041]), the gate stack having a gate electrode; 
(528) and a drain region (529) disposed on opposite sides of the gate stack (508); and
   a channel region disposed beneath the gate electrode of the gate stack (508) and between the source region (528)
and the drain region (529). 	
	Pal fails to explicitly teach that wherein the channel region comprises a first semiconductor portion having a first band gap adjacent to the source region and a second semiconductor portion having a second band gap adjacent to the drain region, the second band gap smaller than the first band gap.

Kubo while disclosing semiconductor device teaches (Figs. 5(a)-5(f)) wherein the channel region comprises a first semiconductor portion (15P) having a first band gap adjacent to the source region and a second semiconductor portion having (17P) a second band gap adjacent to the drain region, the second band gap (SiGe) smaller than the first (Si) band gap.

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the structure of Kubo into Pal because having this would help produce a semiconductor device high in carrier mobility and reliability. 

In regards to claim 9, Pal discloses all limitations of claim 1 but the channel region has a channel length and wherein the second portion has a length between 20-50% of the channel length.
relative dimensions because applicant has not disclosed that the relative dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   

 In regards to claim 10, Pal discloses (Fig. 12) the source region (528) is formed in a first recess (522s) and wherein the drain region (529) is formed in a second recess (522d). 

However, Pal is silent about the first recess and the second recess having same depth.

Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular relative dimensions because applicant has not disclosed that the relative dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   

In regards to claims 11 and 12, Pal discloses (Fig. 4) the second semiconductor portion (406/438) extends to at least an inversion depth of the semiconductor device beneath the gate stack; and the second semiconductor portion (406/438) extends a depth beneath the gate stack.
	However, Pal is silent about the depth being between 20-60 nm. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the depth between 20-60nm, since it has been held that where the general conditions of  a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

In regards to claims 13-15, Pal discloses (Fig. 2) the semiconductor substrate (202) is monocrystalline silicon substrate (See, for example, Par [0023]) and wherein the first semiconductor portion (228) is formed from the monocrystalline silicon substrate and wherein the second semiconductor portion (206/238) is silicon germanium (see, for example, Par [0033]); and the silicon germanium is graded to have a higher concentration of germanium (226) and a lower concentration of germanium proximate to the first semiconductor portion of the channel region (228).

	However, Pal is silent about the silicon germanium comprises between 10-30 atomic percent germanium. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the silicon germanium comprising between 10-30 atomic percent germanium, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 


Claim 21-25 is rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Dennard et al. (US 2011/0073961 A1, hereinafter “Dennard”) and Kubo. 

In regards to claim 21, Pal discloses (Fig. 12) a method of forming a semiconductor device comprising:
forming a gate stack (508) on a semiconductor substrate (504), the semiconductor substrate (504) having a first bandgap (see, for example, Pars [0044]-[0046], claim 1);
and
forming a source region on the source side (528) of the gate stack and a drain region on the drain side (529) of the gate stack (508) to form a channel region beneath the gate electrode of the gate stack.

Pal fails to explicitly teach that implanting atoms at an angle into the substrate on a drain side of the gate stack such that the atoms are located beneath the gate stack on the drain side but not beneath the gate stack on a source side. 

Dennard while disclosing a transistor teaches (See, for example, Fig. 11) implanting atoms at an angle into the substrate on a drain side (914) of the gate stack such that the atoms (912) are located beneath the gate stack on the drain side (914) but not beneath the gate stack on a source side. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a drain side halo implants because it would help improve short channel effects control, parasitic capacitance, and junction leakage. 

Pal as modified above further fails to teach that the channel region comprises a first semiconductor portion having a first band gap adjacent to the source region and beneath the gate electrode, and a second semiconductor portion having a second band gap adjacent to the drain region and beneath the gate electrode, the second band gap smaller than the first band gap. 

Kubo teaches that the channel region comprises a first semiconductor portion (17P) having a first band gap adjacent to the source region and beneath the gate electrode (18P, see for example, Fig. 5(d)), and a second semiconductor portion (15P) having a second band gap adjacent to the drain region and beneath the gate electrode (18P, see for example, Fig. 5(d)), the second band gap (SiGe) smaller than the first band gap (Si). . 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the structure of Kubo into Pal because having this would help produce a semiconductor device high in carrier mobility and reliability.

In regards to claim 22, Pal discloses (Fig. 12) forming a source region (528) and a drain region (529) comprise forming a first recess (522s) in the substrate on the source side of the gate stack (508) and forming a second recess (522d) on the drain side of the gate stack (508); and depositing a semiconductor material (528, 529) into the first recess (522s) and the second recess (529).

In regards to claim 23, Pal discloses (Fig. 12) the semiconductor material (528, 529) has a lattice constant which is different from than the lattice constant of the substrate (504).

In regards to claim 24, Pal discloses (Fig. 12) the atoms are implanted at an implant angle of 10 between 30°-60° (518) from a direction normal to the substrate (see, for example, [0048]).

In regards to claim 25, Pal discloses (Fig. 12) the substrate (504) is a monocrystalline silicon substrate and the atoms are germanium atoms (see, for example, Par [0041]).

                                        Allowable Subject Matter

Claims 1-7 and 16-20 are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893